Citation Nr: 1400229	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for degenerative changes of the cervical spine with polyneuropathy and radiculopathy.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony before a Decision Review Officer in October 2010 and before a Veterans Law Judge in May 2012.  Transcripts of the hearings are contained in the claims file.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that her current cervical spine disability is due to being struck by a car during service.  The service treatment records (STRs) confirm that the Veteran was struck by a car in November 1967.  She reported no loss of consciousness at that time.  She received multiple sutures for a laceration at the edge of the right eyebrow.  Later that month she reported that she felt sore all over.  In December 1967 she reported headaches over the right frontal area at the site of the blow to her head.  

The Veteran was discharged from service in April 1969 when it was (incorrectly) determined that she was pregnant.  The STRs do not include a discharge examination report.

In December 2010 the Veteran was provided a VA examination and the diagnosis was degenerative disc disease with degenerative joint disease of the cervical spine.  The VA examiner stated that he could not render an opinion without resorting to speculation.  However, he did not provide an adequate explanation as to why speculation would be required, and hence the opinion, or lack thereof, was rendered inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Consequently, a new VA examination and VA opinion must be obtained.

The January 2010 rating decision also denied service connection for migraine headaches on the basis that new and material evidence had not been submitted.  On his March 2010 notice of disagreement, the Veteran stated that he disagreed with the issues of service connection for his neck disability and migraine headaches.  The RO has only issued a statement of the case regarding the claim for service connection for a cervical spine disability.  Because the Veteran indicated in his notice of disagreement that he also disagreed with the denial of his migraine headaches claim, the Veteran is entitled to a statement of the case, and the current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

The claims file contains VA treatment records dated as recently as December 10, 2009.  The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from December 11, 2009 to present.  

2.  After the above evidence is obtained, schedule the Veteran for an examination to be conducted by a physician skilled in the diagnosis and treatment of spine disabilities to address the etiology of her cervical spine disability.  The claims file should be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.  In the examination report the examiner should discuss the relevant medical history.  This should include discussion of the Veteran's STRs showing treatment after being hit by a motor vehicle, a review of a February 1971 VA examination report which notes no musculoskeletal diseases or injuries, a review of the Veteran's October 2010 testimony that she first started having problems with her neck in 1987 or 1988, and a review of the VA treatment records, including VA findings on cervical spine x-rays in December 2003, and April 2006.

Based on the evaluation of the Veteran and the review of the medical history, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any current cervical spine disability that is related to the Veteran's documented motor vehicle injury during service, or to any other incidence of service. 

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Provide the Veteran a statement of the case that addresses the issue of whether new and material evidence has been submitted to reopen the claim for service connection for migraine headaches.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

4.  Finally, readjudicate the Veteran's claim for service connection for a cervical spine disability.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE.)
 




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



